Title: From Thomas Jefferson to Joseph Habersham, 24 March 1801
From: Jefferson, Thomas
To: Habersham, Joseph



Sir
Washington Mar. 24. 1801.

I duly recieved your favor of yesterday. mr Barney’s memorial had before been delivered in. you may rest assured that no suspicions or distrust of the offices will be hastily admitted. I propose to consider the Post office as within the department of state, to which I have ever been of opinion it more properly belongs than to the treasury. the laws certainly do not contemplate it as a subject of revenue. when mr Madison arrives therefore I will propose to him to examine and satisfy himself as to the general arrangements, which I have no doubt he will find quite satisfactory. particular complaints may be a subject of conversation & enquiry from time to time. complaints are very numerous. many I have no doubt are groundless. some I presume are founded. whenever these are discovered, removals will of course be expected.Accept assurances of my high respect & esteem.

Th: Jefferson

 